EXHIBIT 99.02 Any forecasts in this material may not be realized. Information or opinions should not be construed as investment advice. AllianceBernstein® andthe AB AllianceBernstein Logo are trademarks and service marks owned by AllianceBernstein L.P. July 30, 2009 Second Quarter 2009 Review Peter S. Kraus Chairman & Chief Executive Officer David A. Steyn Chief Operating Officer Robert H. Joseph, Jr. Chief Financial Officer Certain statements provided by management in this presentation are “forward-looking statements” within the meaning of the PrivateSecurities Litigation Reform Act of 1995. Such forward-looking statements are subject to risks, uncertainties, and other factors that couldcause actual results to differ materially from future results expressed or implied by such forward-looking statements. The most significantof these factors include, but are not limited to, the following: the performance of financial markets, the investment performance ofsponsored investment products and separately managed accounts, general economic conditions, industry trends, future acquisitions,competitive conditions, and government regulations, including changes in tax regulations and rates and the manner in which the earningsof publicly-traded partnerships are taxed. We caution readers to carefully consider such factors. Further, such forward-looking statementsspeak only as of the date on which such statements are made; we undertake no obligation to update any forward-looking statements toreflect events or circumstances after the date of such statements. For further information regarding these forward-looking statements andthe factors that could cause actual results to differ, see “Risk Factors” and “Cautions Regarding Forward-Looking Statements” in our Form10-K for the year ended December 31, 2008 and Form 10-Q for the quarter ended June 30, 2009. Any or all of the forward-lookingstatements that we make in this presentation, Form 10-K, Form 10-Q, other documents we file with or furnish to the SEC, and any otherpublic statements we issue, may turn out to be wrong. It is important to remember that other factors besides those listed in “Risk Factors”and “Cautions Regarding Forward-Looking Statements”, and those listed below, could also adversely affect our revenues, financialcondition, results of operations and business prospects.
